Mellen C. J.
delivered the opinion of the court atan adjourned session in Cumberland, in August following.
'This cáse presents two questions for consideration. First, did the vote of indemnity, passed September 8th, 1823, constitute a legal contract with the plaintiff, rendering the defendants liable to him for the amount of an indemnity against Stubbs's judgment and the *118expenses incurred in defending his action ? If so, then, secondly, is the plaintiff’s action barred by the statute of limitations ? Admitting for the present, that the first question is entitled to an affirmative answer, we will proceed to the examination of the second.
By the report of the commissioner it appears, that Stubbs recovered his judgment at June term, 1823, and that on the 21st of July following he caused his execution to be satisfied in full, by a levy on the real estate of the plaintiff. It further appears that the present action was commenced on the 17th of February, 1830, which was more than six years next after the completion of the levy, though less than six years next after the right of redemption expired; and less than five years after Stubbs received $300 of the plaintiff, and, in consideration thereof, released the premises to him. On these facts, the inquiry is, when did the plaintiff’s right of action against the defendants accrue ? Certainly not till the vote was passed, on the 8th of September, next following the levy. If it accrued then, the action is barred; for it cannot be contended that a promise, made by a town is not barred, in the same circumstances in which a promise made by an individual would be. Towns can make express contracts, only by vote ; still, the contract is but a simple contract, and is governed by those principles, which govern all such contracts, in regard to the statute of limitations. It is urged by the counsel for the plaintiff that his right of action did not accrue until the payment of the $300, and the release of the title by Stubbs; but as this was after the right of redemption had expired, the transaction can be considered only as a purchase, and not as a redemption ; for the judgment, satisfied by the levy, amounted to $356,98. It is next urged that the right of action did not accrue till the expiration of one year next after the levy; but the answer to this argument is, that the plaintiff’s title to the premises levied upon was by the levy, devested and transferred to Stubbs, subject to the right of redemption, which right was never exercised ; so that the execution was completely satisfied, by and at the time of the levy. At that time he was damnified to the amount of the execution ; and even if he had redeemed the land the day before the right of re*119demption expired, by paying the amount of the execution and costs, such payment would be only substitution money for land, but would not increase or diminish the amount of his loss or his indemnity. Whatever cause of action he had, grounded on the vote of September 8, 1823, accrued on that day; because, prior to that day, namely, on the day of the levy, the damage was sustained, to indemnify him against which, the vote was passed.
Tn this view of the cause, it is evident that the action cannot be maintained. We have omitted the consideration of the first question above stated, because our opinion on the second, disposes of the cause. Some of the objections which have been urged by the defendant’s counsel as to the first question, seem to present doubts and difficulties; but we do not mean to intimate any opinion concerning them, or what might be our judgment, provided the action were not barred. A nonsuit must be entered.